Case 1:20-cv-01924-SEB-TAB Document 48 Filed 10/22/20 Page 1 of 1 PageID #: 820




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                          Indianapolis Division


 LAVONNA MARIE THOMPSON and                  )
 RICKY CHESLEY THOMPSON,                     )
           Plaintiff,                        )
                                             )
        v.                                   ) Case No.                 1:20-cv-1924-SEB-TAB
                                             )
 SELECT PORTFOLIO SERVICING, INC.,           )
 U.S. BANK, NA, as indenture Trustee for the )
 CIM TRUST 2016-1, EQUIFAX INFORMATION )
 SERVICES, LLC., TRANS UNION, LLC., and      )
 EXPERIAN INFORMATION SOLUTIONS, INC. )
                                             )
             Defendants.                     )

                   ORDER OF DISMISSAL AS TO COUNT XXI:
               VIOLATION OF THE TCPA, 47 U.S.C. § 227 (b)(1)(A)(iii)
         AGAINST DEFENDANT SELECT PORTFOLIO SERVICING, INC., ONLY

         Plaintiffs, Lavonna Marie Thompson and Ricky Chesley Thompson, and Defendant, Select

 Portfolio Servicing, Inc., each by their respective counsel, having stipulated to dismissal only of

 Count XXI: Violation of the TCPA, 47 U.S.C. § 227 (b)(1)(A)(iii), against Defendant, Select

 Portfolio Servicing, Inc., with prejudice, costs paid. The Court being duly informed and finding said

 Stipulation made for good cause, now GRANTS said Stipulation.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED by this Court that only

 Count XXI: Violation of the TCPA, 47 U.S.C. § 227 (b)(1)(A)(iii), against Defendant, Select

 Portfolio Servicing, Inc., is now dismissed with prejudice, each party to bear its own costs.

         SO ORDERED.

           10/22/2020                                   _______________________________
                                                         SARAH EVANS BARKER, JUDGE
                                                         United States District Court
                                                         Southern District of Indiana



Copies to counsel of
record electronically registered.
